636 N.W.2d 308 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Scott E. SELMER, an Attorney at Law of the State of Minnesota.
No. C8-93-1638.
Supreme Court of Minnesota.
November 30, 2001.

ORDER
On September 11, 1997, this court suspended petitioner Scott E. Selmer from the practice of law for 12 months. In re Selmer, 568 N.W.2d 702 (Minn.1997). Petitioner filed a petition for reinstatement with this court on October 24, 2000, and a panel of the Lawyers Professional Responsibility Board conducted a hearing on the petition for reinstatement. The panel recommends that petitioner be reinstated to the practice of law and placed on supervised probation for five years subject to the following conditions:
a. Petitioner shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Petitioner shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, petitioner shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Petitioner shall abide by the Minnesota Rules of Professional Conduct.
c. Petitioner shall be supervised by a licensed Minnesota attorney appointed by the Director to monitor compliance with the terms of this probation. Petitioner shall not agree to represent any client until the supervisor has signed a consent to supervise. Petitioner shall provide to the Director the names of four attorneys who have agreed to be nominated as petitioner's supervisor no later than two weeks from the date of the court's reinstatement order. If, after diligent effort, petitioner is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Petitioner shall make active client files available to the Director upon request.
d. Petitioner shall cooperate fully with the supervisor in his/her efforts to monitor compliance with this probation. Petitioner shall contact the supervisor and schedule a minimum of one in-person meeting per month. Petitioner shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Petitioner's supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
e. During the period of probation, petitioner shall not represent himself or close family members. Petitioner shall promptly advise his supervisor and the Director's Office of any dispute involving petitioner as a potential litigant or witness.
f. Petitioner shall initiate and maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts and other persons interested in matters which petitioner is handling and which will ensure that petitioner regularly *309 reviews each and every file and contemplates legal matters on a timely basis.
g. Petitioner shall pay in full the outstanding Wisconsin disciplinary judgment before the conclusion of his probation and shall provide the Director with a copy of the satisfaction of judgment at least six months prior to the end of his probationary period.
h. Petitioner will make good faith efforts to reduce and/or satisfy all outstanding tax liens and civil judgments. In addition, petitioner will provide the Director's Office with a repayment plan for satisfying his past-due tax liabilities and the Schurstein civil judgment.
i. Prior to resuming solo practice or taking management responsibilities for a firm, petitioner shall provide to the Director's Office a business plan including budget and financing arrangements indicating how he will pay his outstanding judgments and manage his practice in a financially responsible manner.
j. Within 60 days from the date petitioner resumes practice, he shall provide his probation supervisor with a written plan, acceptable to the Director, outlining office procedures designed to ensure that petitioner is in compliance with probation requirements. Petitioner shall provide progress reports as requested by either his supervisor or the Director's Office.
The Director and petitioner agree with the panel's recommendation and conditions of probation.
This court has independently reviewed the file and approves the recommended disposition.
IT IS HEREBY ORDERED that petitioner Scott E. Selmer is reinstated to the practice of law in the State of Minnesota and is placed on supervised probation for five years subject to the conditions set forth above.
BY THE COURT:
Paul H. Anderson
Associate Justice